Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Timothy J. Wall (Reg. No. 50,743) on 5/27/2021.

Claim 18 of the application has been amended as follows: 

18.	(Currently Amended)  An electrical test probe, comprising:
	a test prod, with a first terminal provided to form a contact with a power module to be tested and a second terminal provided to be connected with a testing equipment, the test prod having a first stopper between the first terminal and the second terminal, wherein the test prod has a fan-structured heat sink on [[the]] a side of the first terminal;
	a tube having an internally extending stopper, wherein the tube is mounted around the test prod in a longitudinal direction of the test prod; and
.

Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 18, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein the test prod has a fan-structured heat sink on a side of the first terminal,
taken in combination with the other limitations of claim 18.  Claims 19-34 are allowed by virtue of their dependence from claim 18.

	Regarding the claimed heat-sink feature, the examiner notes that newly-cited US 2013/0321015 to Okada et al. discloses an inspection apparatus that includes a probe pin 14 having a tip portion 20 and a heat-radiating terminal 24 (Okada, e.g., Figs. 1-2 and paragraphs 25-29).  Although Okada is understood to disclose a first terminal in the form of tip portion 20 provided to form a contact with an object to be tested, Okada does not teach fairly suggest that the heat-radiating terminal 24 is arranged on a side of the tip portion 20.  Okada instead discloses that the heat-radiating terminal 24 is arranged 

	US 2005/0110505 to Stanley et al., newly cited by the examiner, relates to a spring contact probe for electrical testing.  Stanley discloses a test prod (Fig. 1 and paragraphs 17-25, spring probe 10) with a first terminal provided to form a contact with a device to be tested (Fig. 1 and paragraphs 17-25, tip of plunger section 16) and a second terminal provided to be connected with a testing equipment (Fig. 1 and paragraphs 17-25, tip of plunger section 14), the test prod having a first stopper between the first terminal and the second terminal (Fig. 1 and paragraphs 17-25, first stopper 18), wherein the test prod has a second stopper (Fig. 1 and paragraphs 17-25, second stopper 20) that functions as a thermal device to facilitate heat dissipation (paragraph 20).  Insofar as Stanley’s second stopper 20 would be regarded by one of ordinary skill as constituting a heat sink as claimed, the second stopper 20 is located at an opposite end of the plunger section 16 relative to the tip of the plunger section 16.  Moreover, Stanley’s second stopper 20 is not fan-shaped.  Stanley therefore is not understood to teach or fairly suggest “a fan-structured heat sink on a side of the first terminal” as required by claim 18.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DANIEL R MILLER/Primary Examiner, Art Unit 2863